Citation Nr: 0611808	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for type II diabetes mellitus.

2.  Entitlement to a compensable initial disability rating 
for right side epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1967 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The case later came under the 
jurisdiction of the Little Rock, Arkansas, RO.  

The issue of entitlement to a compensable initial rating for 
right side epididymitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's diabetes mellitus requires the use of an oral 
hypoglycemic and a restricted diet, but does not require the 
use of insulin.


CONCLUSION OF LAW

The schedular criteria for a 20 percent initial rating, but 
no higher, for diabetes mellitus have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The letter from 
the RO dated in April 2004 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter specifically told the 
appellant that he should submit any evidence in his 
possession.  Although this letter was not provided prior to 
adjudication of the claim, the veteran was afforded an 
opportunity to present evidence, and he does not argue that 
the timing of the letter caused him any prejudice.  In fact, 
after the letter, the veteran identified, at the hearing, the 
evidence he believed (correctly) would justify an increase.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's current 
treatment records.  The appellant has had hearing.  He was 
afforded a VA examination.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

The Unites States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's diabetes mellitus is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.119 (Diagnostic Code 7913) 
(2005).  Under that code, a 10 percent rating is warranted if 
the diabetes is manageable by restricted diet only.  A 20 
percent rating is assigned for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted for 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted for requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The pertinent evidence in this case includes testimony given 
by the veteran during a hearing held in March 2005, VA 
outpatient medical treatment records, and the report of a VA 
diabetes mellitus examination conducted in March 2003.  The 
Board finds that the criteria for a 20 percent rating are met 
as the evidence reflects that the veteran's diabetes mellitus 
requires the use of an oral hypoglycemic and a restricted 
diet.  The veteran testified during the hearing held in March 
2005 that he took two types of oral medication, Metformin and 
Glipizide, to control his diabetes.  He also testified that 
he was on a restricted diet.  The veteran's testimony is 
corroborated by both the VA examination report and the VA 
treatment records.   The diagnoses on the examination report 
included "adult onset diabetes mellitus, last hemoglobin A1 
is 6.  He is managed with oral hypoglycemic agents."  In the 
body of the examination report it was noted that his 
medications included Metformin.  In addition, the list of 
current medications contained in a VA medical record dated in 
January 2004 includes both Glipizide 5 mg tab, take one 
tablet twice a day, and metformin HCL 1000 mg tab take one 
tablet by mouth twice a day.  Accordingly, the criteria for a 
20 percent rating for diabetes mellitus are met.  

The Board further notes that the evidence does not indicate 
that the veteran uses insulin.  The use of insulin is not 
reflected in the VA examination report or the treatment 
records.  When asked during the hearing what medications he 
used to control his diabetes mellitus, the veteran did not 
mention insulin.  Accordingly, the Board concludes that the 
criteria for an initial rating higher than 20 percent are not 
warranted.  The Board further finds that there is no 
indication that the severity of the disorder has varied so as 
to warrant staged ratings.  


ORDER

A 20 percent initial disability rating for type II diabetes 
mellitus is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development of evidence is 
required with respect to the remaining issue on appeal.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The Board notes that the veteran's 
has established service connection for right side 
epididymitis.  However, he also has nonservice-connected 
genitourinary disorders, to include a hydrocele and a 
prostate disorder.  The report of a VA diabetes mellitus 
examination conducted in March 2003 shows that the diagnosis 
included history of epididymitis on the right.  The examiner 
noted that physical exam showed a mass in the right side of 
the scrotum and a scrotal ultrasound had been arranged to 
better delineate that mass, but the veteran had not been able 
to keep that appointment.  The VA examiner did not indicate 
whether symptoms reported by the veteran were due to the 
service-connected epididymitis or the nonservice-connected 
disorders.  Such an opinion is required in order to properly 
assign a disability rating for the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998)(in which the Court vacated a decision by the Board 
where there was no medical evidence in the record separating 
the effects of the appellant's post-traumatic stress disorder 
from his nonservice-connected personality disorders).  The 
Board further notes that the VA examiner in March 2003 stated 
that a specialized urological opinion might be prudent in 
this case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
special genitourinary disorders 
examination to assess the current 
severity of the veteran's epididymitis, 
to be conducted by a VA urologist if 
available.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should differentiate between any 
symptoms, findings or impairment of 
function which is due to a nonservice-
connected disability and that which is 
attributable to the service-connected 
epididymitis.  If the examiner is unable 
to differentiate between the service-
connected and nonservice-connected 
disorders then that should be 
specifically stated in the examination 
report.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


